By the Court.

Judgment must be entered for the plaintiff; on the ground that the bond, being for a penal sum less than double the amount of the sums for which the debtor was imprisoned, was void under the statute, or rather was not in conformity to it; and that the creditor was not obliged to accept such bond, but might, notwithstanding, charge the sheriff in an action for the escape.
It is not decided that a bond for more than double the amount would be, for that reason, sufficient to protect the sheriff. As to this point, no opinion is given, (a)

Defendant defaulted.


 Clap vs. Copan, 7 Mass. Rep. 101. — Bartlett vs. Willis & Al. 3 Mass. Rep. 105